Case 6:20-cv-01524-RRS-CBW Document 10 Filed 04/30/21 Page 1 of 2 PageID #: 58




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 WILLIAM KING                                                    CASE NO. 6:20-CV-01524 SEC P

 VERSUS                                                          JUDGE ROBERT R. SUMMERHAYS

 PARISH OF EVANGELINE, ET AL                                     MAG. JUDGE WHITEHURST


                                                 JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record 1;

         IT IS ORDERED, ADJUDGED AND DECREED that to the extent

 Plaintiff seeks monetary damages and declaratory or injunctive relief (in the form of

 being released from the requirement of registering as a sex offender), Plaintiff’s §

 1983 claims are DISMISSED WITH PREJUDICE to their being asserted again

 until the Heck v. Humphrey conditions are met, pursuant to 28 U.S.C. §§

 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1).

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that to the

 extent Plaintiff seeks habeas corpus relief (in the form of immediate release from


 1
  Although Plaintiff indicated he would be sending evidence to the Court in support of his claims, he has failed to do
 so in a timely fashion. [See ECF No. 9]. Regardless, the evidence, as described, would not change the Court’s Ruling.
Case 6:20-cv-01524-RRS-CBW Document 10 Filed 04/30/21 Page 2 of 2 PageID #: 59




 custody), his claim is DISMISSED WITHOUT PREJUDICE for failure to

 exhaust state court remedies.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this

 29th day of April, 2021.




                                      __________________________________
                                              ROBERT R. SUMMERHAYS
                                       UNITED STATES DISTRICT JUDGE




                                 Page 2 of 2
